OPINION — AG — ** REAL ESTATE COMMISSION — REVOCATION OF LICENSE — AUTHORITY ** QUESTION RELATING TO ISSUANCE OF THE OPINION: " IT IS OUR DESIRE THAT YOU GIVE AN OPINION AS TO THE JURISDICTION ON THE OKLAHOMA REAL ESTATE COMMISSION TO HEAR AND DETERMINE A MATTER OF THE REVOCATION OF A LICENSED REAL ESTATE SALESMAN'S LICENSE BASED UPON THE FOLLOWING FACTS AS CONTAINED IN THE COMPLAINT " . . . (FAILURE TO PAY COMMISSION, MISREPRESENTATION, SUSPENDED LICENSE) CITE: 59 O.S. 850 [59-850] (FRED HANSEN)